Carpenter, J.
This is an application for a writ of mandamus. The relator, Thomas D. Daly, alleges that he is indicted for murder in the second degree in causing the death of one Thomas Murphy; that the coroner held an inquest on the body of said Murphy; that the testimony of the witnesses was by the coroner reduced to writing and lodged with the clerk of the Superior Court; that access to said testimony is essential to his defense to the indictment; and that said clerk, the defendant, denies him the privilege of inspecting the testimony, etc. The defendant demurs on two grounds: 1st. That said testimony is not a public record; and 2d, that public interest requires that said testimony should not be read by said Daly or his attorney. The case is reserved for the advice of this court.
The decision depends upon the construction of the statute relating to coroners, passed in 1888. As that statute is not changed in the recent revision, we shall refer to that and not to the session laws of 1883.
Section 2011 of the revision is as follows: “ The coroner shall reduce to writing, and shall, within ten days after any inquest has been held, return the testimony of all witnesses examined in the inquest to the clerk of the Superior Court in his county, together with his report of the inquest, which shall include his finding or the verdict of the jury; and he shall also return to said clerk all certificates sent him by the medical examiner in accordance with section 2006, and all similar certificates by him made.”
The other sections of the act do not seem to have any special bearing upon the question before us. There are two clauses, however, that are relied on to some extent. In the 2009th section it is provided that the coroner “ may order any inquest or any part thereof to be held in private.” And in the 2016th section it is provided that “ he may order and *588cause witnesses to be kept separate, so that they cannot communicate with one another until they shall have testified.”
We do not deem it important to consider whether the testimony when reduced to writing as required by law, and lodged with the clerk of the Superior Court, is or is not, in a strict technical sense, a public record.
For the purposes of this case we may concede that the duties of a coroner are of a judicial nature, and that the verdicts of juries and the findings of coroners are in a general sense matters of record. They are results and conclusions of judicial proceedings, and are closely analogous to verdicts and judgments in ordinary courts of justice. In either case the testimony and other oral proceedings are not matters of record unless made so by statute. In behalf of the plaintiff it is contended that the statute does make the evidence before a coroner, when reduced to writing, a part of the record. We do not regard that as strictly true. The legislature required that such testimony should be reduced to writing by a sworn officer and preserved for future reference. It is enough for our present purpose to say that it is a public document relating to matters of public interest, and required by law to be kept by a public officer who is the custodian of the records of judicial proceedings and other public documents. The statute is silent in respect to the purpose for which such writings are preserved, and the use to be made of them, and by whom. In the absence of any limitation or restriction we must assume that it was intended that they might be examined by any and all persons interested in the subject matter. We do not consider that we are justified in saying that they may be inspected by one person and not by another. In the absence of legislation to that effect we cannot say that they are for the exclusive use of one person or officer, or that any one person or class of persons may not inspect or use them.
The writing in question relates to the prosecution of an indictment before the Superior Court. We are asked to allow it to be used by the prosecution, and to sanction a refusal to let it be seen, even, by the defense. We think if the legislature had intended any such distinction it would *589have said so. It has not said so, and we fail to find anything in the statute to justify an implication to that effect. An attempt is made to find such an implication in that provision of the statute authorizing the inquest or any part of it to be held in private. No such argument can be legitimately drawn from that provision. The legislature has not told us why that provision was inserted. Yet the reason is obvious enough. The object of the statute is to ascertain, if possible, the guilty party. If the evidence is likely to implicate some person hitherto unsuspected it may be advisable, in order to prevent an escape, that the proceedings should be in private. But when a conclusion is reached and the suspected party is arrested, there will ordinarily be no longer any reason for secrecy. Whatever other reasons may have existed for this clause of the statute, it is hardly possible to discover, either in the statute itself or in any conceivable reason for it, sufficient ground for keeping the testimony private after it shall have been lodged with the clerk. And so of that clause quoted from section 2016. The reasons for keeping the witnesses separate are temporary, and cease, and that portion of the statute ceases to be operative, when the witnesses have testified. Both these provisions have sole reference to the proceedings before the coroner and have no regard to the subsequent use of the testimony by any party in interest.
The argument that the writ ought not to be granted because it is the indicted party who asks for it, is not a very weighty one. The law presumes every man to be innocent until the contrary appears; and its policy is to give every man accused of crime a reasonable opportunity to prepare and present to a jury his defense. The state does not desire to procure convictions by any unfair concealment or surprise. It concerns itself quite as much in having the innocent acquitted as in having the guilty convicted. While it affords every reasonable facility for the prosecution of offenders, it is no less solicitous to give to every accused person a fair and reasonable opportunity to make his defense. The statute in the same section requires the coroner *590tó return to the clerk the testimony, his report of the inquest, including his finding and the verdict of the jury, and also all certificates sent to him by the medical examiner and all similar certificates by him made. It will be noticed that the same language is used with reference to all these papers; all are placed upon the same footing. If this section makes one private all are made so. That all are made so will not be claimed, because the next section, 2012, requires the'coroner to make a record of the other papers. It seems impossible to find any reason in the statute itself for keeping the testimony private that will not apply equally well to the report of the inquest, finding and certificates. Any arguments for it, aside from the construction of the statute, address themselves to the legislative branch of the government rather than the judicial.
But it is said that the writ is not demandable as a matter of right, but is awarded in the discretion of the court. It is doubtless true that in many cases the court will exercise its discretion. The court however will not refuse the writ where the relator has a clear legal right, there is a substantial matter involved, and there is no other adequate remedy. In this case, as we have seen, the relator has a clear legal right. He is indicted for a crime the punishment of which is imprisonment for life. We cannot say, as matter of law, that the privilege of inspecting this testimony is of trifling importance to him. It may be of very great importance; therefore the writ should not be refused on that ground.
Again. It is contended that the relator has other remedy —that he may obtain information as to the testimony from other sources. The legislature has seen fit to place within his reach the means of obtaining reliable information with little trouble and expense; why should he be put to greater trouble and expense to obtain information of a less reliable character ? Besides, this consideration, so far as it has force, is an argument against the defendant on the main question. It is somewhat absurd to suppose that the legislature intended to withhold from the relator all knowledge as to the *591testimony of witnesses, where at the same time he had adequate means of obtaining such knowledge from other sources.
We are not unmindful of the argument that there may be cases in which a wise public policy would seem to require that facts and circumstances ascertained by the state in the course of its investigation by the coroner, should not be made public. Hence we have carefully considered the statute to see if it admits of any discretion in the coroner, the clerk or the court, and are unable to find that it does. If such discretion is desirable it will be for the legislature to make provision for it.
The Superior Court is advised to issue the writ of mandamus.
In this opinion Pardee and Beardsley, Js., concurred. Park, C. J., and Loomis, J., dissented.